



FIRST AMENDMENT TO OFFICE LEASE AGREEMENT


THIS FIRST AMENDMENT TO OFFICE LEASE AGREEMENT (this “First Amendment”) is made
this 13th day of May, 2019 (the “Effective Date”), by and between PINE FOREST
240 TT, LLC, a Delaware limited liability company (“Landlord”), and DOVA
PHARMACEUTICALS, INC., a Delaware corporation (“Tenant”).


W I T N E S S E T H :
WHEREAS, pursuant to that certain Office Lease Agreement dated May 22, 2018 (the
"Original Lease"), Landlord leased to Tenant, and Tenant leased from Landlord,
approximately 21,745 rentable square feet of office space (the “Existing
Premises”) on the second (2nd) floor of the building located at 240 Leigh Farm
Road, Durham, North Carolina (the “Building”), as more particularly described,
and on the terms and conditions contained, in the Original Lease; and
WHEREAS, Landlord and Tenant desire to amend the Original Lease to provide for
the demise to Tenant of the Suite 230 Premises (hereinafter defined), upon the
terms and conditions set forth in this First Amendment.
NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration and of the mutual agreements hereinafter set forth, it is
hereby mutually agreed as follows:
1.    Incorporation of Recitals. The foregoing recitals are hereby incorporated
in this First Amendment and are made a part hereof by this reference.
2.    Definitions. All capitalized terms used in this First Amendment shall have
the meanings ascribed thereto in the Original Lease, unless otherwise defined
herein. As used herein and in the Original Lease: (i) the term “Lease” shall
mean the Original Lease, as amended by this First Amendment; (ii) the term
“Premises Portion” shall include the Suite 230 Premises; and (iii) the term
“Premises Portion Commencement Date” shall include the Suite 230 Commencement
Date (hereinafter defined).
3.    Suite 230 Premises; Suite 230 Commencement Date; Simultaneous Delivery of
the Suite 215 Premises and the Suite 230 Premises; Term.
A.    Subject to the terms and conditions set forth herein, from and after the
Suite 230 Commencement Date, Landlord hereby leases to Tenant, and Tenant hereby
leases from Landlord, approximately three thousand eight hundred eighty-one
(3,881) rentable square feet of additional office space on the second (2nd)
floor of the Building currently known as Suite 230 (the “Suite 230 Premises”),
as such space is more particularly shown as the shaded space on the attached
Exhibit A. Once the Premises Portion Commencement Date for all of the Premises
Portions have occurred, the Premises shall contain approximately twenty-five
thousand six hundred twenty-six (25,626) rentable square feet of office space in
the aggregate. As used herein, the "Suite 230 Commencement Date" shall be the
date Landlord delivers possession of the Suite 230 Premises to Tenant broom
clean and free from any prior occupancies. Landlord shall (i) use commercially
reasonable efforts to deliver the Suite 230 Premises to Tenant on March 1, 2020
(which commercially reasonable efforts shall not include the attempt by Landlord
to relocate the existing tenant or occupant of the Suite 230 Premises to space
located outside of the Building) and (ii) not deliver possession of the Suite
230 Premises to Tenant prior to March 1, 2020. Notwithstanding anything to the
contrary contained in the Original Lease or this First Amendment, Landlord shall
deliver possession of the Suite 230 Premises to Tenant simultaneously with
Landlord’s delivery of possession of the Suite 215 Premises to Tenant, and,
unless otherwise consented to by Tenant (a) Tenant shall not be obligated to
accept non-simultaneous delivery of the Suite 230 Premises and the Suite 215
Premises and (b) neither the Suite 215 Commencement Date, nor the Suite 230
Commencement, shall be deemed to have occurred until both the Suite 215 Premises
and the Suite 230 Premises have been delivered to Tenant.
B.    The Term with respect to the Suite 230 Premises shall commence on the
Suite 230 Commencement Date and shall expire on September 30, 2023 (i.e., the
“Expiration Date” as set forth in the Original Lease). Reference is made to the
form of Declaration of Suite 230 Commencement Date (the "Suite 230 CD





--------------------------------------------------------------------------------





Declaration") attached hereto as Exhibit B. After the Suite 230 Commencement
Date, Landlord shall complete the Suite 230 CD Declaration and deliver the
completed Suite 230 CD Declaration to Tenant. Within ten (10) days after Tenant
receives the completed Suite 230 CD Declaration from Landlord, Tenant shall
execute and return the Suite 230 CD Declaration to Landlord to confirm the Suite
230 Commencement Date and, if applicable, a revised schedule of Base Rent
payable by Tenant with respect to the Suite 230 Premises. Any failure by
Landlord to deliver the Suite 230 CD Declaration to Tenant and/or any failure by
Landlord of Tenant to execute the Suite 230 CD Declaration after such delivery
shall not affect the determination of the Suite 230 Commencement Date, or
otherwise affect in any manner whatsoever any other term or condition of the
Lease.
4.    Tenant Improvements; Improvement Allowance.
A.    Landlord shall deliver the Suite 230 Premises to Tenant broom clean and
free from any prior occupancies (but otherwise in its then “as-is” condition)
without (i) any obligation on Landlord's part to undertake any improvements or
alterations therein (but subject to Landlord’s repair and maintenance
obligations set forth in the Lease); or (ii) any representations or warranties
regarding the condition thereof.
B.    The amount of the Improvement Allowance provided by Landlord pursuant to
the terms of the Original Lease shall be increased by an amount equal to
Fifty-Eight Thousand Two Hundred Fifteen Dollars ($58,215.00) (or Fifteen
Dollars [$15.00] per rentable square foot of the Suite 230 Premises) such that
the Improvement Allowance shall equal Three Hundred Twenty-Two Thousand Three
Hundred Five Dollars ($322,305.00) in the aggregate.
C.    Section 3(c)(ii) of the Original Lease is hereby amended by inserting the
phrase “and the Suite 230 Premises” at the end of subclause (3) thereof.
D.    Landlord and Tenant hereby expressly acknowledge and agree that the
Improvement Allowance shall not be reduced by Suite 215 Relocation Costs, and
accordingly, the Original Lease is hereby amended as follows:
(i)    the reference to “Suite 215 Relocation Costs” in Section 3(c)(ii) of the
Original Lease is hereby deleted and is of no further force and effect; and
(ii)    Section 3(c)(vi) of the Original Lease is hereby deleted in its entirety
and is of no further force and effect.
5.    Base Rent for the Suite 230 Premises.
A.    Commencing on the Suite 230 Commencement Date, and thereafter on the first
day of each and every calendar month during the Term (but subject to the terms
of Paragraph 5[B], below), Tenant shall pay Landlord Base Rent for the Suite 230
Premises in the following amounts, in equal monthly installments, in advance, as
follows:
PERIOD
RATE
MONTHLY RENT
ANNUAL RENT
 
 
 
 
Suite 230 Commencement Date - 10/31/20
$26.97
$8,722.55
$104,670.60*
11/1/20 -10/31/21
$27.71
$8,961.88
$107,542.56
11/1/21 -10/31/22
$28.48
$9,210.91
$110,530.92
11/1/22 -9/30/23
$29.26
$9,463.17
$113,558.04*
[*on an annualized basis]








--------------------------------------------------------------------------------





The above schedule of Base Rent for the Suite 230 Premises assumes that (i) the
Initial Premises Portion Commencement Date occurs on or prior to September 1,
2018 and (ii) the Suite 230 Commencement Date occurs during the second (2nd)
Lease Year. If either of the foregoing assumptions proves to be incorrect,
Landlord and Tenant shall adjust such schedule accordingly and set forth a
revised schedule in the Suite 230 CD Declaration.


Tenant shall pay Landlord the Base Rent payable with respect to the Suite 230
Premises in accordance with the terms and conditions of the Lease.


B.    Provided Tenant is not in monetary default of the Lease (for which default
Tenant has received at least forty-eight [48] hours’ prior written notice from
Landlord), and provided further that no material non-monetary Event of Default
by Tenant then exists under the Lease, Landlord hereby agrees to abate Base Rent
for the Suite 230 Premises for the period that is the first three (3) full
calendar months following the Suite 230 Commencement Date (the “Suite 230
Abatement Period”).


C.    Notwithstanding the foregoing, and notwithstanding anything to the
contrary contained in the Original Lease, if the delivery of possession to
Tenant of the Suite 215 Premises does not occur simultaneously with the delivery
of possession to Tenant of the Suite 230 Premises, then neither the three (3)
month Suite 230 Abatement Period, nor the three (3) month Suite 215 Abatement
Period (as such Suite 215 Abatement Period set forth in the Original Lease is
amended pursuant to the terms of Paragraph 9, below) shall commence until
Landlord has delivered possession to Tenant of both the Suite 215 Premises and
the Suite 230 Premises in the condition required pursuant to the terms of the
Lease.


D.    Tenant shall pay Landlord Base Rent for the Existing Premises in
accordance with the terms and conditions of the Original Lease.


6.    Tenant’s Proportionate Share. From and after the Suite 230 Commencement
Date, Tenant’s Proportionate Share shall increase by 3.86%. Once the Premises
Portion Commencement Date for all of the Premises Portions have occurred,
Tenant’s Proportionate Share shall equal 25.49% (representing a fraction, the
numerator of which is the number of rentable square feet within the Premises and
the denominator of which is the number of rentable square feet within the
Building).


7.    Security Deposit. Landlord and Tenant acknowledge and agree that Landlord
is currently holding a Security Deposit pursuant to the terms of the Original
Lease in the amount of Fifty-Three Thousand Twenty-One and 56/100 Dollars
($53,021.56) (the "Current Security Deposit"). Simultaneously with Tenant's
execution of this First Amendment and delivery thereof to Landlord, Tenant shall
deposit with Landlord an additional amount (the "Additional Security Deposit
Amount") equal to Eight Thousand Seven Hundred Twenty-Two and 55/100 Dollars
($8,722.55). Upon Tenant depositing the Additional Security Deposit Amount with
Landlord, the Current Security Deposit and the Additional Security Deposit
Amount shall total Sixty-One Thousand Seven Hundred Forty-Four and 11/100
Dollars ($61,744.11) and such amount shall be held, used and applied in
accordance with the terms of the Lease as the “Security Deposit” thereunder.


8.    Brokers. Landlord and Tenant represent and warrant each to the other that
they have not dealt with any broker(s) or any other person claiming any
entitlement to any commission in connection with this First Amendment except for
CBRE, Inc., as Landlord’s agent, and Tri Properties, Inc., as Tenant’s agent
(collectively, the “Brokers”). Tenant agrees to indemnify and save Landlord and
Landlord’s management agent harmless from and against any and all claims, suits,
liabilities, costs, judgments and expenses, including reasonable attorneys’
fees, for any leasing commissions or other commissions, fees, charges or
payments resulting from or arising out of its respective actions in connection
with this First Amendment. Landlord agrees to indemnify and save Tenant harmless
from and against any and all claims, suits, liabilities, costs, judgments and
expenses, including reasonable attorneys’ fees, for any leasing commissions or
other commissions, fees, charges or payments resulting from or arising out of
its actions in connection with this First Amendment. Landlord agrees to be
responsible for the leasing commission due to the Brokers pursuant to separate
written agreements between Landlord and each of the Brokers, and to hold Tenant
harmless respecting same.





--------------------------------------------------------------------------------







9.    Suite 215 Premises.
A.    Section 3(b)(iii) of the Original Lease is hereby deleted in in its
entirety and is of no further force and effect.
B.    Landlord and Tenant hereby expressly acknowledge and agree that the Suite
215 Abatement Period set forth in the Original Lease shall be reduced from six
(6) months to three (3) months, and, accordingly, Section 4(h)(B)(ii) of the
Original Lease is hereby deleted and the following is inserted in lieu thereof:
“(ii) for the Suite 215 Premises for the first three (3) full calendar months
following the Suite 215 Commencement Date (such three [3] month period being
referred to herein as the “Suite 215 Abatement Period”)”
10.    Additional Modification. Section 40 of the Original Lease (captioned,
“Right of First Refusal”) is hereby deleted in its entirety and is of no further
force and effect.
11.    Counterpart Copies. This First Amendment may be executed in two (2) or
more counterpart copies, all of which counterparts shall have the same force and
effect as if all parties hereto had executed a single copy of this First
Amendment.
12.    Miscellaneous. This First Amendment (i) shall be binding upon and inure
to the benefit of the parties hereto and their respective representatives,
transferees, successors and assigns and (ii) shall be governed by and construed
in accordance with the laws of the State of North Carolina.
13.    Ratification. Except as expressly amended by this First Amendment, all
other terms, conditions and provisions of the Original Lease are hereby ratified
and confirmed and shall continue in full force and effect.
[signatures appear on the following page]


IN WITNESS WHEREOF, the parties hereto have executed this First Amendment to
Office Lease Agreement under seal as of the day and year first hereinabove
written.
LANDLORD:
PINE FOREST 240 TT, LLC, a Delaware limited liability company




By:    /s/ Andrew Dym_________________________
Name: Andrew Dym
Title: Authorized Signatory
TENANT:
DOVA PHARMACEUTICALS, INC., a Delaware corporation
By:    /s/ Mark W. Hahn_______________________
Name: Mark W. Hahn
Title:CFO







--------------------------------------------------------------------------------





EXHIBIT A


FLOOR PLAN OF SUITE 230 PREMISES


exhibitafloorplanpng.jpg [exhibitafloorplanpng.jpg]



--------------------------------------------------------------------------------



EXHIBIT B
DECLARATION OF SUITE 230 COMMENCEMENT DATE
This Declaration of Suite 230 Commencement Date is made as of
___________________, 201_, by PINE FOREST 240 TT, LLC ("Landlord"), and DOVA
PHARMACEUTICALS, INC. ("Tenant"), who agree as follows:
1.    Landlord and Tenant entered into a First Amendment to Office Lease
Agreement dated ______________, 2019, in which Landlord leased to Tenant, and
Tenant leased from Landlord, that certain Suite 230 Premises described therein
in the office building located at 240 Leigh Farm Road, Durham, North Carolina
(the "Building"). All capitalized terms herein are as defined in the First
Amendment.
2.    Pursuant to the First Amendment, Landlord and Tenant agreed to, and do
hereby confirm, that the Suite 230 Commencement Date is _____________. [INSERT
THE FOLLOWING IF THE INITIAL PREMISES PORTION COMMENCEMENT DATE OCCURS AFTER
SEPTEMBER 1, 2018 OR THE SUITE 230 COMMENCEMENT DATE DOES NOT OCCUR DURING THE
SECOND (2nd) LEASE YEAR: Landlord and Tenant agreed to, and do hereby confirm,
that the Base Rent payable by Tenant with respect to the Suite 230 Premises is
as follows:





--------------------------------------------------------------------------------





[insert revised schedule of Base Rent for the Suite 230 Premises - the below
example reflects a revised schedule of Base Rent assuming an Initial Premises
Portion Commencement Date of November 1, 2018 and a Suite 230 Commencement Date
of March 1, 2020]


PERIOD
RATE
MONTHLY RENT
ANNUAL RENT
 
 
 
 
3/1/20 - 10/31/20
$26.97
$8,722.55
$104,670.60*
11/1/20 - 10/31/21
$27.71
$8,961.88
$107,542.56
11/1/21 - 10/31/22
$28.48
$9,210.91
$110,530.92
11/1/22 - 9/30/23
$29.26
$9,463.17
$113,558.04*
[*on an annualized basis]

3.Tenant confirms that: (i) it has accepted possession of the Suite 230 Premises
as provided in the First Amendment; (ii) Landlord is not required to perform any
work or furnish any improvements to the Suite 230 Premises under the Lease;
(iii) Landlord has fulfilled all of its obligations under the Lease as of the
date hereof; (iv) the Lease is in full force and effect and has not been
modified, altered, or amended, except as follows:
______________________________; and (v) there are no set-offs or credits against
Rent (except as specifically set forth in the Lease), and no Security Deposit or
prepaid Rent has been paid except as provided by the Lease.
4.    The provisions of this Declaration of Suite 230 Commencement Date shall
inure to the benefit of, or bind, as the case may require, the parties and their
respective successors and assigns, and to all mortgagees of the Building,
subject to the restrictions on assignment and subleasing contained in the Lease,
and are hereby attached to and made a part of the Lease.
[signature page follows]





--------------------------------------------------------------------------------





 
LANDLORD:
PINE FOREST 240 TT, LLC, a Delaware limited liability company


By: ______________________________________
Name:
Title:
 
TENANT:
DOVA PHARMACEUTICALS, INC., a Delaware corporation
By: ______________________________________
Name:
Title:














